Citation Nr: 0739825	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which granted 
the veteran's claim for an increased rating for bilateral pes 
planus and awarded an evaluation of 30 percent.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

In November 2007, the Board granted a motion to advance the 
case on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).  It returns 
now for appellate consideration.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
bilateral pes planus has been characterized as severe; he 
does not have extreme tenderness of the plantar surfaces of 
his feet or marked inward displacement and severe spasm of 
the tendo achillis on manipulation; and he is aided by 
orthopedic appliances and able to move around satisfactorily.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5276 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim, and the aforementioned letter 
instructed him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

Since the RO assigned the 30 percent rating at issue here for 
the veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In any event, it is noted that the veteran was given proper 
notice in a March 2007 letter and was given ample opportunity 
to respond.  No response was received. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

Although the veteran has not been afforded a VA examination 
in this case, private medical evidence, including a thorough 
and detailed examination report from April 2005, is supported 
by other evidence of record and sufficient on which to base a 
decision.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since that examination.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The available medical evidence 
in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The veteran contends that his bilateral pes planus has 
increased in severity.  The veteran currently receives a 30 
percent rating for pes planus under DC 5276, for severe 
bilateral flatfeet.  He asserts that he is required to wear 
orthopedic appliances in his shoes and therefore warrants a 
50 percent evaluation.  For the reasons that follow, the 
Board concludes that the criteria for a higher rating for the 
veteran's bilateral pes planus are not met.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

Pes planus is rated under DC 5276 for acquired flatfoot.  The 
veteran's current 30 percent evaluation is assignable for 
severe bilateral involvement, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, etc.  A 50 percent 
rating is assignable for pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, DC 5276.

The Board observes that words such as "severe" and 
"pronounced," as used in the various diagnostic codes, are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

The record shows that, in April 2004, the veteran was fitted 
at a VA Medical Center for foam insole and arch supports for 
his shoes.  At a private medical examination in April 2005, 
the veteran complained of aching, inflamed, and swollen feet.  
He reported that his condition flared up with prolonged 
standing, walking, and repetitive climbing.  On examination, 
the veteran was severely flat-footed, wore shoe orthotics, 
and walked with a cane.  X-ray studies of the veteran's feet 
reflected severe bilateral pes planovalgus deformity without 
tarsal coalition or heel spurs.  The anterior aspect of each 
foot was unremarkable.  There was no finding of marked 
pronation, extreme tenderness of the plantar surfaces of his 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  The veteran's posture was 
normal and he was able to ambulate freely, albeit with a 
limp, with the aid of his cane, orthotics, and corrective 
shoes.  Furthermore, sensory examinations of the veteran's 
feet were normal and without any sensory deficit.  The 
examiner commented that the veteran had "moderately severe" 
limitations with restrictions on prolonged standing, walking, 
or repetitive lifting, climbing, jumping, or squatting.  

In October 2005, the veteran reported to the VA 
orthopedics/prosthetics department to request and be fitted 
for custom molded arch supports.  In November 2005, the 
veteran received custom cork and plastazone arch supports and 
metatarsal pads.

In June 2007, the veteran submitted another private medical 
report, which showed that he had requested a wheelchair for 
his disability.  He described cramping in his calves but did 
not report any definitive foot problems.  The examiner 
reported that the veteran's VA-issued prosthetics fit the 
veteran well, and the veteran was not having any problems 
with them.  The examiner opined that the veteran should not 
obtain a wheelchair because he was capable of ambulating 
satisfactorily without one.

In sum, the medical evidence shows that the veteran's 
bilateral pes planus is severe, not pronounced, and he has at 
no time exhibited marked pronation, extreme tenderness of 
plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo achilles on manipulation.  
Indeed, the June 2007 private medical report suggests that 
the veteran's condition has been improved by his orthopedic 
appliances, and the veteran is able to walk around 
satisfactorily.  Furthermore, results of sensory tests have 
been normal and do not indicate any extreme tenderness of the 
veteran's feet.  At no time has the veteran met the criteria 
for a 50 percent disability rating under DC 5276.  See 38 
C.F.R. § 4.71a, DC 5276.  

The Board has reviewed the remaining records and can find no 
other contemporary and directly relevant assessment of the 
veteran's bilateral pes planus disability.  As the most 
recent medical evidence indicates that the veteran's 
bilateral pes planus is severe, the Board concludes that a 
higher rating under DC 5276 is not warranted.  See 38 C.F.R. 
§ 4.71a, DC 5276.

The Board notes that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability,  incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, the Board notes that 
the private medical report from April 2005 showed that the 
veteran had some limitation of motion caused by pain and 
stiffness; however, that range of motion was not further 
limited by fatigue, weakness, lack of endurance after 
repetitive use, or incoordination.  It was concluded that he 
had no more than moderately severe functional limitation.  
The Board finds that any limitation of motion and functional 
impairment caused by pain and stiffness is fully contemplated 
within the veteran's current 30 percent rating for severe 
bilateral flatfeet.  As a consequence, the Board concludes 
that no higher rating is required under DeLuca.  See Id.

The Board has also considered the rule of Hart, supra.  The 
evidence does not show that the veteran's symptoms have risen 
to the level for a rating in excess of 30 percent at any time 
during the period on appeal.  As such, the Board concludes 
that staged ratings are inapplicable.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral pes planus.  See Gilbert, 
supra.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


